Citation Nr: 0117572	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-46 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  The propriety of the initial 40 percent disability rating 
assigned for the veteran's service-connected lumbosacral 
strain with degenerative changes.  

2.   Entitlement to an increased rating for the residuals of 
an injury to the sacrum and coccyx, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a compensable disability evaluation for 
chondromalacia of the left knee.  

4.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  

5.  Entitlement to a compensable disability evaluation for 
bilateral otitis media.  

6.  Entitlement to an increased rating for maxillary 
sinusitis, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1960 to October 1963 and from November 1974 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  

In April 1998, the veteran testified at a personal hearing 
held at the RO before the undersigned Member of the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran's lumbosacral strain is manifested by 
subjective complaints of low back radiating pain with 
tenderness and muscle spasms; objective findings of lumbar 
tenderness, mild muscle spasms, moderate to severe limitation 
of motion with pain on motion, positive straight leg raise on 
left at 25 degrees, and osteoarthritis and herniated disc at 
L5-S1, confirmed by X-rays, CT's and MRI's.

3.  Residual of an injury to the sacrum and coccyx is 
manifested by complaints of pain; objective findings show 
tenderness at the coccyx area, no free movement of the coccyx 
and X-rays confirm an old healed fracture with of the coccyx 
with bony lump formation at the fracture site.  

4.  Left knee chondromalacia is manifested by complaints of 
pain and instability; objective findings show no instability, 
full range of motion without pain, and early arthritic 
changes confirmed by X-rays.  

5.  Audiology evaluation revealed findings that compute to 
Level I hearing loss in the right ear and level I hearing 
loss in the left ear.  

6.  Bilateral otitis media was not manifested by either 
suppuration or aural polyps.  

7.  Maxillary sinusitis is manifested by complaints of at 
least one sinus infection a year, problems with clear 
drainage from the nasal passages, post nasal drip, and the 
use of oral antibiotics for an infectious process; objective 
findings found chronic sinusitis, by history, with normal 
pneumatizal para nasal sinuses.  

8.  Tinnitus is manifested by a constant high-pitch ringing 
in the ears.  

9.  The veteran has occupational experience as a contract 
specialist and librarian; he reports being a high school 
graduate who has a bachelors degree in geography and was last 
gainfully employed in August 1996.  

10.  The veteran's service-connected disabilities, by 
themselves, do not preclude him from obtaining or retaining 
substantially gainful employment that is consistent with his 
level of education and occupational experience.  


CONCLUSIONS OF LAW

1.  As the assignment of an initial 40 percent rating for 
lumbosacral strain since the effective date of the grant of 
service connection was proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

2.  The criteria for a disability evaluation in excess of 10 
percent for residual of an injury to the sacrum and coccyx 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Code 5298-5294 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

3.  The criteria for a compensable disability evaluation for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

4.  The criteria for a compensable disability evaluation for 
bilateral hearing loss, under the regulations in effect prior 
to June 10, 1999, or since June 10, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (1999 & 2000).  

5.  The criteria for a compensable disability evaluation for 
bilateral otitis media, under the regulations in effect prior 
to June 10, 1999, or since June 10, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.87a, 
4.87, Diagnostic Code 6200 (1999 & 2000).  

6.  The criteria for a disability evaluation in excess of 10 
percent under either the criteria for rating sinusitis in 
effect prior to or effective from October 7, 1996, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.97, Diagnostic Code 6200 (1999 & 2000).  

7.  The criteria for a disability evaluation in excess of 10 
percent for tinnitus, under the regulations in effect prior 
to June 10, 1999, or since June 10, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.87a, 
4.87, Diagnostic Code 6200 (1999 & 2000).  

8.  The criteria for a total rating based upon individual 
unemployability due to service-connected disability have not 
been met. 38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review 
and a VA examinations were provided and VA medical records 
were obtained and associated with the claims folder.  No 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.

I.  Initial Rating for Lumbosacral Strain

In July 1993, the veteran submitted a statement to the VA 
contending that he had traumatic arthritis in the area of his 
tailbone and requested that this condition be considered 
service-connected.  Following subsequent adjudication, 
service connection for lumbosacral strain with degenerative 
changes was granted in March 1997, effective from July 1993, 
and a 40 percent rating was assigned.  He was notified of the 
decision and, in November 1997, he advised the RO of his 
dissatisfaction with the initial 40 percent rating.  As the 
veteran has expressed his dissatisfaction with the initial 
rating assigned at the time of the grant of service-
connection for lumbosacral strain, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Where the question for consideration 
is the propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. 
at 119.  

The veteran's low back strain is evaluated under Diagnostic 
Code 5295 of the VA's Schedule for Rating disabilities, which 
pertains to lumbosacral strain.  See 38 C.F.R. § 4.71a.  His 
initial and current disability rating for lumbosacral strain 
is 40 percent disabling, which is the maximum schedular 
rating available under that code.  For a 40 percent 
evaluation, the medical evidence must show severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

During VA examination in October 1993, the veteran complained 
of radiating pain in his low back and left hip.  Objective 
findings revealed positive straight leg raising at 25 degrees 
and negative left straight leg raising.  Range of motion 
studies of the lumbar spine showed flexion to 40 degrees; 
extension to 20 degrees; left lateral flexion to 18 degrees 
and right lateral flexion to 25 degrees; rotation to the left 
to 20 degrees and right to 22 degrees.  There was objective 
evidence of pain in the lumbosacral area.  CT scan revealed 
evidence of a possible herniated disc in the low lumbar area 
with osteophytic arthritis at L5-S1, with infringement of the 
spinal canal.  

VA examination report of November 1996 shows the veteran 
complaining of pain and muscle spasms in the lumbosacral 
area.  Examination confirmed tenderness and revealed muscle 
spasms in the lower spine.  Range of motion studies revealed 
moderate limitation of motion of the lumbosacral spine, with 
pain on motion.  No neurological defects were noted.  The 
examiner reviewed the veteran's previous X-ray, CT's and 
MRI's reports and confirmed that the veteran has arthritis at 
L5-S1.  

The veteran was complaining of radiating low back pain during 
his October 1999 VA examination.  Objective findings revealed 
some flattening of the lordotic curve e, no scoliosis and no 
kyphosis.  There was tenderness over the lumbosacral spine 
and over the sciatic nerves.  Range of motion studies of the 
lumbosacral spine showed flexion to 70 degrees (pain at 50 
degrees); extension to 10 degrees (mostly with pain); lateral 
flexion to 20 degrees, bilaterally (pain at 10 degrees, 
bilaterally); and rotation to 20 degrees, bilaterally (pain 
at 10 degrees, bilaterally).  Muscle strengths in the spine 
revealed no weakness and were considered 5/5 grade power.  X-
rays revealed minimal disc height deterioration at L4-5 and 
there was early lipping/spurring along the ventral margin of 
the upper end plate of L5.  Osteoarthritis of the lumbosacral 
spine with degenerative disc disease and herniation of disc 
L4-5, and possibly at L5-S1, were diagnosed.  


The veteran's low back disability is currently evaluated as 
40 percent disabling under Diagnostic Code (Code) 5295, 
lumbosacral strain. 38 C.F.R. § 4.71a. A 40 percent rating, 
the maximum provided under Code 5295, is awarded when there 
is listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The veteran's disability could possibly be rated under Code 
5293; intervertebral disc syndrome, and Code 5292, limitation 
of motion of the lumbar spine. Under Code 5293, a 40 percent 
rating is assigned when the intervertebral disc syndrome is 
severe, demonstrated by recurring attacks with intermittent 
relief. A 60 percent rating is in order if the disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief. Under Code 5292, a maximum 40 percent rating is 
awarded when the limitation of motion is severe.  

The Board notes that other diagnostic codes for spine 
disabilities with ratings higher than 40 percent are 
inapplicable in this case because there is no evidence of 
vertebral fracture or ankylosis of the spine. See 38 C.F.R. § 
4.71a, Codes 5285, 5286, and 5289.

Therefore, if the veteran is to receive an increased 
schedular rating, such rating must be according to Code 5293. 
However, given the findings of the veteran's October 1993 VA 
examination, his private medical evaluation in September 
1996, and VA examinations in November 1996 and October 1999, 
the record does not support application of Code 5293. 
Specifically, the medical evidence does not reflect absent 
knee or ankle reflexes or other neurological indicia of 
sciatic neuropathy or radiculopathy.  Considering all the 
manifestations of the low back disability, the Board finds 
that the disability is most appropriately evaluated as 
lumbosacral strain under Code 5295. See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

As indicated above, a 40 percent rating is the maximum 
evaluation allowed under Code 5295, which includes 
considerations related to limited motion. It is also the 
maximum evaluation allowed for limitation of motion of the 
lumbar spine under Code 5292. Generally, when an evaluation 
of a disability is based on limitation of motion, the Board 
must also consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). However, when a disability is 
assigned the maximum rating for loss of range of motion, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
required. Spencer v. West, 13 Vet. App. 376, 382 (2000); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1). 
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for lumbosacral strain with DDD and DJD. 38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1) 4.3, 4.7, 
4.71a, Code 5295.

II  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Sacrum and Coccyx Injury Residuals

In June 1967, the RO granted service connection for residuals 
of an injury to the sacrum and coccyx, based on injuries 
received in service.  A 10 percent disability rating was 
assigned, effective from January 1967, the date of receipt of 
the claim.  The 10 percent remained in effect until he re-
entered active duty in November 1974.  Upon release from his 
second period of active duty in September 1976, the residuals 
of an injury to the sacrum and coccyx were reevaluated and a 
noncompensable evaluation was assigned, effective from the 
date of separation from his second period of service, 
September 1976.  Based on subsequent medical findings, the 
disability evaluation was increased to 10 percent, effective 
June 1987, which has since remained in effect.  

During the veteran's October 1993 VA examination, he 
complained of pain in the area of his tailbone.  In June 
1996, private medical evaluation noted coccygeal fracture 
with displacement.  During his November 1996 VA examination, 
he complained of pain in the coccyx area.  The diagnoses 
included chronic coccyalgia.  

During the October 1999 VA examination, the veteran 
complained of pain in the coccyx area.  Objective findings 
revealed tenderness in the midline of his back from the 
coccyx to the middle of the lumbar spine.  Rectal examination 
did not reveal any free movement of the coccyx.  X-rays 
showed the sacroiliac joints were unremarkable.  There was 
bulbous deformity in the dorsum of the coccyx and its 
proximal margin, which was consistent with prior post-
traumatic deformity resultant from healing.  There was no 
abnormality identified to suggest non-union.  The diagnosis 
was coccydynia with an old healed fracture of the coccyx with 
bony lump formation at the fracture site.  

Residuals of an injury to the sacrum and coccyx are rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5298-5294.  
Diagnostic Code 5294 is cited to reflect that the veteran 
currently has a sacro-iliac injury; however, the disability, 
as a whole, is evaluated under the criteria of Diagnostic 
Code 5298, pursuant to which the removal of the coccyx is 
rated.  Under Diagnostic Code 5298, the coccyx, without 
residual pain, warrants a noncompensable evaluation.  Painful 
residuals warrant a 10 percent evaluation.  The 10 percent 
rating is the maximum evaluation available for this 
disability.  In the veteran's case, he has painful residuals 
in the area of his coccyx, as evidenced in the medical 
evidence of record and X-rays have confirmed an old healed 
fracture of the coccyx with a bony lump formation at the 
fracture site.  Because there are specific diagnostic codes 
to evaluate the veteran's sacrum and coccyx injury, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).

Hence, the Board finds that the currently assigned evaluation 
of 10 percent for the residual of an injury to the sacrum and 
coccyx under Diagnostic Code 5298-5294 is entirely 
appropriate, see 38 C.F.R. § 4.71a.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence), and fully comports with the 
applicable schedular criteria and is consistent with the 
intention of the rating schedule to recognize pain in the 
tailbone area as indicative of some functional loss.  In 
addition, the Board points out that functional loss due to 
pain has been considered in arriving at the appropriate 
evaluation pursuant to Diagnostic Code 5298-5294.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  

There is no medical evidence that the schedular criteria are 
inadequate to evaluate this disability.  The veteran has not 
presented evidence showing that the residual of an injury to 
the sacrum and coccyx, in and of itself, is the cause of 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or otherwise has 
rendered impracticable the application of the regular 
schedular standards.  The 10 percent evaluation for this 
disability is entirely appropriate and the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 
Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.  

B.  Chondromalacia of the Left Knee

Service connection for chondromalacia of the left knee was 
granted in April 1977, effective from the first day following 
the veteran's separation from his second period of active 
duty, September 1976.  A noncompensable evaluation was 
assigned which has since remained in effect.  

The veteran's chondromalacia of the left knee is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  This code provides 
evaluations for recurrent subluxation or lateral instability 
of the knee without reference to limitation of motion.  Under 
this code, a 10 percent evaluation is warranted for slight 
disability, a 20 percent evaluation is warranted for moderate 
disability and a 30 percent evaluation is warranted for 
severe disability.  See 38 C.F.R. § 4.71a.  As noted, this 
code does not provide for a 0 percent evaluation; however, in 
every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

During the October 1999 VA examination, the veteran 
complained that his left knee ached and hurt.  He also 
experienced pain in his left knee.  The knee would give out 
and that it bothered him on squatting, kneeling, climbing 
steps, and with weather changes.  By history, he had had 
surgery on his left knee in 1971 for excision of a Baker's 
cyst from the backside of the knee.  There was no specific 
incident related to any knee injury.  The veteran did not 
indicate that he used a knee brace or a cane.  On examination 
of the left knee, the quadriceps and hamstring muscles were 
5/5 in strength, no weakness was observed.  Range of motion 
of the left knee revealed 130 degrees of flexion to 0 degrees 
of extension.  Stress test for collateral ligament 
instability was negative.  Lachman's test was negative for 
anterior cruciate ligament instability, and McMurray test was 
negative for any meniscal pathology.  There was some medical 
joint tenderness along the patellar border, but the McMurray 
test was essentially negative.  The grind test was slightly 
positive and was considered 1+ for chondromalacia of the 
kneecap.  There was no reoccurrence of a Baker's cyst.  X-
rays taken in association with the October 1999 VA 
examination revealed early arthritic changes in the left 
knee.  


The left knee disability is evaluated as noncompensable by 
analogy to Code 5257, disability due to recurrent subluxation 
or lateral instability of the knee. 38 C.F.R. § 4.71a.  A 10 
percent rating is in order when there is slight knee 
disability.  See 38 C.F.R. § 4.31 (where the Schedule does 
not provide a 0 percent rating, a 0 percent shall be assigned 
if the requirements for a compensable rating are not met).

Initially, the Board observes that there are other diagnostic 
codes for evaluation of knee disability. However, the 
evidence of record fails to support the application of any of 
these diagnostic codes. See 38 C.F.R. § 4.71a, Code 5256 
(ankylosis of the knee), Code 5258 (dislocated semilunar 
cartilage), Code 5259 (removal of semilunar cartilage, 
symptomatic), Code 5260 (limitation of leg flexion), Code 
5261 (limitation of leg extension), Code 5262 (impairment of 
the tibia and fibula), and Code 5263 (acquired, traumatic 
genu recurvatum). Therefore, the Board will evaluate the left 
knee disability under Code 5257. See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence)

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the left knee disability prior to the stated 
date.  Specifically, the knee disability is manifested by 
only subjective complaints.  There is virtually no objective 
evidence of recurrent subluxation or lateral instability, or 
any other left knee symptoms.  Therefore, the Board concludes 
that the left knee disability picture does not more nearly 
approximate the criteria for compensable disability under 
Code 5257. 38 C.F.R. § 4.7.  Thus, the preponderance of the 
evidence is against awarding a compensable disability 
evaluation for left chondromalacia patella prior to March 25, 
1991.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.31, 4.71a, Code 5257.

The VA's Office of the General Counsel, in a precedent 
decision dated July 1, 1997, (VAOPGCPREC 23-97) clarifies 
that, where there is arthritis and instability of the knee, 
38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257 in order to take into 
consideration both limitation of motion and instability of 
the knee.  Such is not the veteran's case since the October 
1999 VA examination did not reveal any left knee instability.  


The Board finds that there is no indication that the 
schedular criteria are inadequate to evaluate the left knee 
disability.  The record does not show, nor did the veteran 
present, medical evidence that his left knee has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under the circumstances, a 
noncompensable evaluation for left knee chondromalacia is 
appropriate and the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

C.  Bilateral Hearing Loss

In April 1977, the RO granted service connection for 
bilateral high frequency hearing loss based on service 
medical records and post-service VA audiology examination.  A 
noncompensable evaluation was assigned and has been in effect 
since September 1976.  

On June 3, 1999, the RO received the veteran's application 
requesting a compensable evaluation for bilateral hearing 
loss.  During the pendency of the veteran's appeal, VA 
promulgated new regulations amending the rating criteria for 
hearing impairment, effective June 10, 1999. See 64 Fed. Reg. 
25,202 - 25,210 (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply. Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).

In such an instance, the Board is obligated first to 
determine whether the amended regulation is more favorable to 
the veteran than the previously existing regulation.  After 
careful review of the regulations in question, the Board 
finds that the changes are not significant to this particular 
veteran's claim and that the amended regulation is not more 
favorable to the veteran than the previous version.  The 
changes in the amendments do not affect the veteran's claim.

Impaired hearing will be considered a disability only after 
threshold requirements are met. See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. § 
4.87, Table VI (1998); 38 C.F.R. § 4.85(b), Table VI (1999).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.87, Table VII 
(1998); 38 C.F.R. § 4.85(e), Table VII (1999).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

A VA audiometric examination was performed in October 1999.  
Testing revealed the following results:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
30
35
45
75
90
61
LEFT
35
30
35
70
80
54

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.

In this case applying the results of the VA audiometric 
examination to Table VI yields a Roman numeral value of II 
for the right ear and I for the left ear.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss is evaluated as 0 percent disabling.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for left ear hearing loss.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Code 6100 (1999); 38 C.F.R. 
§ 4.87, Code 6100 (1998).

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although 
the Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable rating for bilateral hearing loss, and the claim 
must be denied.  

D. Otitis Media

In a rating decision of July 1979, the RO granted service 
connection for bilateral otitis media, effective from January 
1978, the date of receipt of the veteran's claim.  A 
noncompensable rating was assigned, which has since remained 
in effect.  

The veteran's March 1997 VA audiology evaluation found no 
evidence of active external ear or middle ear pathology.  
Otoimmitance testing showed bilateral middle ear function was 
within normal limits.  

The veteran's VA outpatient treatment report of December 1999 
noted complaints of itching in the left ear.  He had no pain 
and there was no drainage.  He had dry ear canals.  The 
examiner found no infection.  Neither the ear drums or the 
ear canals were red.  The pinna was without pain on movement.  

As noted earlier, effective June 10, 1999, regulatory changes 
amended the criteria for evaluating diseases of the ear, so 
the Board will evaluate the veteran's claim for bilateral 
otitis media under both the old criteria in the VA Schedule 
for Rating Disabilities and the current regulations and apply 
the more favorable result, if any.  See Karnas, 1 Vet. App. 
at 312-13.  

Under the regulations in effect prior to June 10, 1999, a 10 
percent evaluation for otitis media was warranted when there 
was medical evidence of continued suppurative process.  Under 
the current regulations, effective June 10, 1999, a 10 
percent evaluation is warranted if there is medical evidence 
of suppuration or aural polyps.  See 38 C.F.R. § 4.87a, 4.87, 
Diagnostic Code 6200 (1999 & 2000).  Under neither the 
previous or current regulations, does Diagnostic Code 6200 
contain a 0 percent evaluation; however, in every instance 
where the schedule does not provide a 0 percent evaluation 
for a diagnostic code, a 0 percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31.  

A noncompensable evaluation is appropriate for the veteran's 
bilateral otitis media in the absence of either a suppurative 
process or aural polyps, under either the previous or current 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable rating for bilateral otitis media and the claim 
must be denied.  Further, in the absence of medical evidence 
showing marked interference with employment or necessitated 
frequent periods of hospitalization because of bilateral 
otitis medica, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

E.  Maxillary Sinusitis

By rating decision of July 1979, the RO granted the veteran 
service connection for sinusitis, effective from January 
1978, the date of receipt of the claim.  A noncompensable 
evaluation was assigned.  Based on the medical evidence, the 
RO granted the disability a 10 percent rating in December 
1983, effective from October 1983, the date of receipt of the 
claim for a compensable rating.  The 10 percent evaluation 
has since remained in effect.  

VA X-rays taken in March 1997 revealed that the veteran's 
right maxillary sinus was normally pneumatized as were the 
ethmoid, sphenoid and frontal sinuses.  There was a 
suggestion of uniformed faint hazy opacification of the 
entirety of the left maxillary sinus.  Mucosal thickening may 
have been present.  Dense fluid was not evident.  

During the October 1999 VA ENT examination, the veteran 
related that he has at least one sinus infection a year.  
Recently, he had developed problems with clear drainage from 
his nasal passages, as well as post nasal drip.  Generally, 
he did not take anything for symptoms until he has an 
infectious process and he would be prescribed an oral 
antibiotic and the symptoms resolve.  He occasionally 
experienced mild discomfort and tingling in the sinus 
cavities.  On examination, he complained of mild nasal 
congestion.  The turbinates were mildly erythematous and some 
clear, but no discolored discharge was observed.  The 
examiner diagnosed chronic sinusitis, by history, with normal 
pneumatizal para nasal sinuses.  

Effective from October 7, 1996, the criteria for evaluating 
respiratory diseases, including sinusitis, were amended, so 
the Board will evaluate the veteran's claim for maxillary 
sinusitis under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations and apply the 
more favorable result, if any.  See Karnas, 1 Vet. App. at 
312-13.  

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6513, which, prior to October 7, 1996, provided that 
sinusitis shown only by x-rays  warrants a noncompensable 
evaluation.  Moderate sinusitis with discharge or crusting or 
scabbing and intermittent headaches warrants a 10 percent 
evaluation.  If severe with frequently incapacitating 
recurrences, severe and frequent headaches, prulent discharge 
or crusting reflecting purulence warrants a 30 percent 
evaluation.  For postoperative sinusitis following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations 
warrants a 50 percent evaluation.  

Effective from October 7, 1996, Diagnostic Code 6513 provides 
that chronic, maxillary sinusitis detected by X-rays only 
warrants a noncompensable evaluation.  A 10 percent 
evaluation is warranted if there has been one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
three to six non-capacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent is warranted if there has been three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
warranted following radical surgery with chronic 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  See 
38 C.F.R. § 4.97 (2000).  

Given the medical findings, no more than a 10 percent 
evaluation is warranted for the veteran's maxillary sinusitis 
under either the former or current criteria.  In the absence 
of medical findings showing a more severe condition 
manifested by frequent incapacitating recurrences, severe and 
frequent headaches, or, following radical operation chronic 
osteomyelitis under the criteria in effect prior to October 
7, 1996, or three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment or more 
than six non-incapacitating episodes per year os sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting or, following radical surgery, constant sinusitis 
characterized by headaches, pain and tenderness, under the 
current criteria, the criteria for a higher evaluation (30 or 
50 percent) is not warranted under either the former or 
current criteria.  The veteran has not reported such episodes 
nor have the objective findings noted such symptomatology.  
Further, in the absence of medical evidence showing marked 
interference with employment or necessitated frequent periods 
of hospitalization because of the veteran's maxillary 
sinusitis, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 
Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

F.  Tinnitus

Based on the medical evidence of record, the RO granted 
service connection for tinnitus in July 1979, effective from 
January 1977.  A 10 percent rating was assigned, which as 
since remained in effect.  

Under the criteria for rating diseases of the ear, including 
tinnitus, effective prior to June 10 1999, and the criteria 
effective from that date, the maximum schedular rating 
available under Diagnostic Code 6260 is 10 percent.  See 
38 C.F.R. § 4.87a, 4.87 (1999 & 2000).  The veteran's 
tinnitus is currently rated 10 percent disabling.  

Under the criteria in effect prior to June 10, 1999, under 
Diagnostic Code 6260 a 10 percent is warranted for tinnitus, 
which is persistent as a symptom of a head injury, concussion 
or acoustic trauma.  Effective from June 10, 1999, a 10 
percent is warranted for tinnitus that is recurrent.  Id.  

On VA examinations in April 1995, March 1997, and December 
1999, the veteran was complaining of a constant, high-pitched 
ringing in his ears.  He related that the ringing was 
effecting his daily living.  

Although the veteran maintains that bilateral tinnitus 
affects his daily living, the medical evidence does not show 
that tinnitus has caused marked (emphasis added) interference 
with employment (beyond that contemplated by the schedular 
evaluation) or necessitated frequent periods of 
hospitalization because of the veteran's tinnitus, nor has 
the veteran submitted such evidence.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 
Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.  

III.  TDIU

Generally, total disability based on individual 
unemployability (TDIU) will be considered to exist when there 
is present any impairment of mind or body that is sufficient 
to render it impossible for veteran to follow a substantially 
gainful occupation.  See 38 C.F.R. § 3.340; see also Roberson 
v. Principi, No. 00-7009 (Fed. Cir. May 29, 2001).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)..

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  38 C.F.R. 
§ 3.340.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Substantially 
gainful employment does not include marginal employment; 
employment is considered marginal where the earned annual 
income does not exceed the poverty threshold.  See 38 C.F.R. 
§ 4.16.

Initially, the Board notes that the veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  He has 
multiple service-connected disabilities: lumbosacral strain, 
rated 40 percent disabling; residual injury to the sacrum and 
coccyx, rated 10 percent disabling; maxillary sinusitis, 
rated 10 percent disabling; tinnitus, rated 10 percent 
disabling; and bilateral otitis media, chondromalacia of the 
left knee, and bilateral hearing loss, all rated 
noncompensably disabling.  As addressed herein, the Board has 
determined that the ratings for those disabilities are 
appropriate.  Hence, the veteran's combined disability 
evaluation is 60 percent.  As 38 C.F.R. § 4.16(a) requires a 
70 percent combined evaluation for two or more disabilities, 
the veteran clearly does not meet this criteria.  Under these 
circumstances, a total rating may be assigned only if the 
record establishes that this is an exceptional case in which 
the veteran's service-connected disabilities nonetheless 
render him unemployable.  See 38 C.F.R. § 4.16(b).  Following 
a careful review of the evidence, the Board finds that it 
does not.

The claims file, including his VA vocational rehabilitation 
file, reflects that the veteran has occupational experience 
as a contract specialist and librarian; he reports being a 
high school graduate who has a bachelors degree in geography 
and was last gainfully employed in August 1996.  

The veteran's VA vocational and rehabilitation file notes 
that he in a placement service (Goodwill) from February 1998 
to August 1998.  The reports show that he submitted resumes 
in the area of buying/planning and personal delivery (US Air 
Express).  On May 4, 1998, the veteran accepted a position 
working in the accounts payable section; however, he found 
that the forty-hour work week was too hard and related that 
he would like to find a job working approximately twenty to 
twenty-five hours a week.  On May 15, 1998, he quit the job.  
Following discussions with the veteran, the Vocational 
Rehabilitation Services Manager worried that the reason for 
the veteran's leaving his job was his inability to stop 
discussing all of his disabilities and the processes he goes 
through dealing with "the VA."  The manager discussed the 
situation with a manager at the placement center, who also 
was concerned regarding the possibility that the veteran was 
having inappropriate discussions with his co-workers, which 
resulted in his resignation.  A job search referral was made 
for the veteran.  On August 24, 1998, the VA manager dictated 
a memorandum to the manager at the placement center notifying 
the manager that, after a staffing meeting with a counseling 
psychologist, the VA manager was notified that all services 
currently being provided to the veteran should be terminated, 
effective immediately.  The reason given was that the veteran 
was no longer interested in employment opportunities.  On 
August 26, 1998, the veteran was discharged from the 
placement services program.  

As noted earlier in this decision, the Board has reviewed 
each of the veteran's service-connected disabilities and 
found each of them to be appropriately rated for VA 
disability purposes.  Further, and more significantly, the 
record includes no opinion by a medical or other qualified 
professional that the veteran would be unemployable as a 
result of his service-connected disabilities.  

Finally, the Board notes that the record does not present any 
unusual factors that might serve as a predicate for a finding 
of an inability to obtain gainful employment.  For example, 
it is not shown that any of the veteran's service-connected 
disabilities require frequent hospitalization, or require an 
inordinate quantity of medication.  

Accordingly, the Board must conclude that the evidence does 
not demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  It is apparent that the veteran's service-
connected disabilities have resulted in some interference 
with employment, and that he is not well suited for some 
jobs, particularly those involving being on his feet for long 
periods of time or heavy lifting.  However, such interference 
with employment is contemplated in his service-connected 
disability evaluations, and the evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
result in unemployability.  As such, his TDIU claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  Again, however, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).  


ORDER

As the assignment of an initial 40 percent evaluation for 
lumbosacral strain was proper, a higher evaluation is denied.  

A disability evaluation in excess of 10 percent for residual 
of an injury to the sacrum and coccyx is denied.  

A compensable evaluation for chondromalacia of the left knee 
is denied.  

A compensable evaluation for bilateral hearing loss is 
denied.  

A compensable evaluation for bilateral otitis media is 
denied.  

A disability evaluation in excess of 10 percent for maxillary 
sinusitis is denied.  

A disability evaluation in excess of 10 percent for tinnitus 
is denied.  

A total disability rating based on individual unemployability 
due to sevice-connected disability is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

